DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on March 7, 2022 has been entered.  Claim(s) 1, 3-7 and 22-31 continue to be pending in the application.  

Claim Objections
Claim(s) 1, 3-7 and 22 is/are objected to because of the following informalities:  
With respect to claim 1, , “BEOL layer” in line 23 of claim should read “BEOL distribution layer”.  Claims 3-7 and 22, which either directly or indirectly depend from claim 1 and which inherit issues of claim 1 are objected to for similar reasons. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 and 29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim(s) 6 and 29, there is insufficient antecedent basis for the limitation "the integrated circuit assembly" recited in lines 1-2 of the claims.  Moreover, it is unclear if the subsequently recited “integrated circuit assembly”, are meant to refer back to the integrated circuit assembly introduced in lines 1-2 of the claims or introduce a new integrated circuit assembly.  For the purpose of the examination “the integrated circuit assembly” recited in lines 1-2 will be interpreted as “an integrated circuit assembly” and the subsequently recited integrated circuit assembly will be interpreted as referring back to the integrated circuit assembly recited in lines 1-2 of the claims.  Claim 22 which directly depends from claim 6, and which inherits issues of claim 6 is objected to for similar reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7 and 23-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan et al. (US 2006/0040471, hereinafter “Ramanathan”, previously cited) in view of Han (US 2008/0079121, hereinafter “Han”), Tsai et al. (US 2016/0197029, hereinafter “Tsai,” previously cited), Kar-Roy et al. (US 2016/0118339, hereinafter “Kar-Roy”, previously cited) and Sekine et al. (US 2015/041990, hereinafter “Sekine,” previously cited) with Kreupl et al. (US 2009/0212438, hereinafter “Kreupl,” previously cited) and Fujita (US 2012/0223440, hereinafter “Fujita,” previously cited) relied on for a motivation (advantages) of using vias formed in a dielectric material (i.e. TDVs). 
Regarding claim 1, Ramanathan teaches in Figs. 2B-2D (Figs. 2D and 2E shown below), a method for fabricating vias (where it is noted that the recitation of the function of the vias in the preamble, namely “to decrease an insertion loss of signal power over signal frequencies between 0.1 GHz and 10.0 GHz is not a positive limitation but only requires the ability to so perform, as such it does not constitute a limitation in any patentable sense), comprising: 
communicatively coupling dies (i.e. devices, 222, Fig. 2B and ¶[0012]) to respective devices (212, Fig. 2B and ¶[0012]) within a silicon wafer (201, Fig. 2B and ¶[0020]) through at least one back-end-of-line (BEOL) distribution layer (214, Fig. 2B and ¶[0013]); 
removing a volume of the silicon from the backside of the silicon wafer, the silicon removed from between the respective devices with the silicon wafer to create a space (250, Fig. 2D, ¶[0018]);
filling the space with a dielectric material between the respective devices within the silicon wafer (260, Fig. 2E and ¶[0025]);
covering, with the dielectric layer, a layer of silicon wafer remining on a surface of the respective devices within the silicon wafer, the surface being opposite the at least one BEOL distribution layer (i.e. Ramanathan teaches that layer 260 is deposited both in the opening 250 and on a top surface 211 of the wafer 201 so as to cover a layer of the silicon wafer 210 remaining on the surface of the respective devices 212 within the silicon wafer, the surface 211 being opposite the at least one BEOL distribution layer 214, since Ramanathan teaches that planarization process may be performed to remove excess barrier material from the backside 211 of first wafer 201, ¶[0025]); and 
planarizing the dielectric material (¶[0025]); and
metalizing via holes to make a plurality of TDVs with first ends connected to the at least one BEOL layer (270, Fig. 2F and ¶[0026]).


    PNG
    media_image1.png
    794
    566
    media_image1.png
    Greyscale


Ramanathan, however, does not explicitly teach that a first resist material is applied over respective devices on a backside of the silicon wafer to protect the respective devices from an etching process used to remove a volume of silicon from the backside of the silicon wafer to create a space between the respective devices with the silicon wafer using an etching process and that the first resist material is removed from over the respective devices once the etching process is performed.  Ramanathan also does not explicitly teach that a second resist material is applied over the dielectric material, that via holes are etched through the dielectric material 20-50 µm apart from each other for a plurality of through-dielectric-vias (TDVs) using the second resist material as a mask and that the second resist material is removed prior to metalizing of the via holes.
Han, in a similar field of endeavor, teaches in Figs. 1A-1G and related text, a process of forming vias, similar to those disclosed by Ramanathan, that includes applying a resist material (115, Fig. 1A and ¶[0028]) to a silicon wafer (110, Fig. 1A and ¶[0028]) to protect areas of the silicon wafer from being etched during an etching process used to remove a volume of silicon from the silicon wafer in order to create a space (130, Fig. 1A and ¶[0028]) in the silicon wafer (Fig. 1A), removing the resist material from the silicon wafer once the etching step is completed (¶[0029]), forming (filling) a dielectric material 140, Fig. 1B and ¶[0029]) in the space and covering, with the dielectric layer, a layer of the silicon wafer (Fig. 1B) and patterning, by using photolithographic process, the dielectric layer (¶[0030]) formed in the space and covering the silicon wafer (Fig. 1C and ¶[0030]) prior to metalizing (170, Fig. 1F and ¶[0031]) the via holes to make a plurality of TDVs and Tsai teaches that patterning dielectric layer (201, 203, Fig. 2 and ¶[0050]), such as that disclosed by Ramanathan and Han, can be performed by Atty Docket No.: X05-0103USLee& HayesAtty/Agent: Kevin T. LeMondapplying a resist material (401, Fig. 4 and ¶[0039]) over the dielectric material and etching vias holes through the dielectric material (Fig. 5C), for a plurality of TDVs using the resist material as a mask, the via holes extending to the at least one BEOL layer (Fig. 8 and ¶0028]), removing the second resist material (Fig. 6 and ¶[0048]), and metalizing (Fig. 9 and ¶[0057]) the via holes to make the plurality of TDVs with first ends connected to the at least one BEOL distribution layer (Fig. 9 and ¶[0056]) in order to provide electrical connections between stacked devices (Tsai, ¶¶[0002]-[0003]) with improved characteristics (Kreupl, ¶[0001]-[0002], [0017]-[0023] and Fujita, ¶[0058]).  
Thus, since the prior art teaches all of the disclosed method steps using such steps would have been within the capabilities of one or ordinary skill in the art as they would yield predictable results of forming through-dielectric-vias that provide electrical connections with improved characteristics.  Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to perform the steps of applying a first resist material over respective devices within the silicon wafer to protect the respective devices from an etching process used to remove a volume of silicon from the silicon wafer in order to create a space in the silicon wafer between the respective devices, removing the resist material from the silicon wafer once the etching process is completed, forming (filling) a dielectric material in the space and covering, with the dielectric layer, a layer of the silicon wafer and applying a second resist material over the planarized dielectric material and etching via holes through the dielectric material prior to removing of the second resist material as disclosed by Han and Tsai in the method disclosed by Ramanathan in order to provide electrical connections between stacked semiconductor wafers and/or chips with improved characteristics.  
While, the combined teaching of Ramanathan, Han and Tsai discloses forming single TDVs in the dielectric material between devices, Kar-Ray teaches that more than one via can be formed in the dielectric material depending on specific design requirements (Kar-Ray, Figs. 2F and 3D).  Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form a plurality of TDVs in the method disclosed by the combined teaching of Ramanathan, Han and Tsai in order to meet specific design requirements as disclosed by Kar-Ray.
Lastly, while the combined teaching of Ramanathan, Han, Tsai, and Kar-Roy, does not explicitly teach that vertical vias are 20-50 µm apart from each other, such via pitch range is well-known in the art as evidenced by Sekine (¶[0054]).  Specifically, Sekine, in a similar field of endeavor, teaches forming TDVs (i.e. columnar conductors, 311-326, Fig. 12 and ¶[0072]) in a dielectric material (i.e. insulator, 5, Fig. 12 and ¶[0069]) with a pitch in the range of 4-100 µm (¶[0072]), which fully encompasses the claimed range, in order to form narrow-pitch vias with improved characteristics (¶¶[0010] and [0023]-[0026]).  
Thus, since the prior art teaches all of the claimed limitations, forming TDVs within the claimed pitch range would have been within the capabilities of one of ordinary skill in the art in order to form narrow-pitch vias with improved characteristics.  Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form TDVs disclosed by the combined teaching of Ramanathan, Han, Tsai, and Kar-Roy to be apart from each other by the claimed via pitch range, as disclosed by Sekine in order to form narrow-pitch vias with improved characteristics.  It is noted that since the method disclosed by the combined teaching of Ramanathan, Han, Tsai, Kar-Roy and Sekine produces the same structure as claimed, with the TDVs being  apart from each other by 20-50 µm, the insertion loss of signal power over signal frequencies between 0.1 GHz and 10.0 GHs would be decreased.  Namely, since it is the distance between vias embedded in the dielectric material (i.e. via pitch) that leads to the recited result (i.e. decrease in the insertion loss of signal power over signal frequencies between 0.1 GHz and 10.0 GHs, Figs. 6-7 and ¶¶[0050]-[0051]), the structure formed by the combined teaching of Ramanathan, Han, Tsai, Kar-Roy and Sekine would be able to perform the same function as claimed.
Regarding claim 3 (1), the combined teaching of Ramanathan, Han, Tsai, Kar-Roy and Sekine discloses wherein filling the space with the dielectric material comprises: 
coating at least the space with one or more layers of the dielectric material to at least fill the space and cover the respective devices (Ramanathan, Fig. 2E and ¶[0025], Han, 1B and ¶[0029], Tsai, Fig. 2 and ¶[0031]); and 
planarizing the one or more layers of the dielectric material (Ramanathan, Fig. 2A and ¶[0025], Han, Fig. 1C, Tsai, Fig. 3 and ¶[0032]).  
Regarding claim 4 (1), the combined teaching of Ramanathan, Han, Tsai, Kar-Roy and Sekine was discussed above in the rejection of claim 1 and includes wherein the vertical vias are approximately 1-10 µm in diameter (Tsai, ¶¶[0038]-[0039]).  While Ramanathan, Tsai, Kar-Roy and Sekine do not explicitly teach that the vertical vias are approximately 100-150 µm in height, forming vias of suitable dimensions and shapes to enable connections between desired metallization layers would have been within capabilities of one of ordinary skill in the art as suggested by Tsai (Tsai, ¶¶[0038]-[0039]).  Namely, it would have been an obvious matter of choice and/or design requirement to form the vertical vias to the claimed height since such a modification would have involved a mere change in the size, where a change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 5 (1), the combined teaching of Ramanathan, Han, Tsai, Kar-Roy and Sekine discloses wherein the dielectric material is selected from the group consisting of an epoxy, a glass epoxy, a glass, a flowable insulator, a low- k dielectric, a porous dielectric, a dielectric polymer, a silicon oxide, a fluorine-doped silicon dioxide, a fluorosilicate glass, a fluorinated silica glass, a carbon-doped silicon dioxide, a porous silicon dioxide, a porous carbon-doped silicon dioxide, a spin-on organic polymeric dielectric, a polyimide, a polynorbornene, a benzocyclobutene, a PTFE, a spin-on silicon-based polymeric dielectric, a hydrogen silsesquioxane (HSQ), and a methylsilsesquioxane (MSQ) (Han, ¶[0029], Tsai, ¶[0031]).   
Regarding claim 6 (1), the combined teaching of Ramanathan, Han, Tsai, Kar-Roy and Sekine was discussed above in the rejection of claim 1 and further includes wherein an integrated circuit assembly comprises one or more dies coupled to the respective devices within the silicon wafer through the at least one BEOL distribution layer (Ramanathan, ¶[0030]).  While the combined teaching of Ramanathan, Han, Tsai, Kar-Roy and Sekine does not explicitly teach that a volume of the space and an amount of the dielectric filled into the space are determined such that a result is provided, wherein the result is selected from the group consisting of reducing a parasitic capacitance induced by a device of the integrated circuit, increasing a switching speed of an integrated circuit, reducing a heat dissipation requirement of the integrated circuit, reducing a size of a keep-out-zone of the integrated circuit, increasing a signal decoupling between a TDV and the integrated circuit, reducing a signal coupling between two or more of the TDVs, reducing a loss of high frequency signals of the integrated circuit, reducing a signal insertion loss, relieving a tensile stress around a TDV, preventing a lateral signal leakage of the integrated circuit, and reducing a carrier mobility variation of the silicon caused by a tensile stress near a TDV, such results would be inherit in the structure formed by the method disclosed by the combined teaching of Ramanathan, Han, Tsai, Kreupl, Kar-Roy and Sekine, as the manufactured structure is the same as that claimed.
Regarding claim 7 (1), the combined teaching of Ramanathan, Han, Tsai, Kar-Roy and Sekine discloses wherein the silicon wafer further comprises a silicon-on-insulator (SOI) material or a lateral insulator (Tsai, ¶[0019]). 
Regarding claim 23, Ramanathan teaches in Figs. 2B-2D (Figs. 2D and 2E shown above) and related text a method of fabricating vias (where it is noted that the recitation of the function of the vias in the preamble, “to decrease an insertion loss of signal power over signal frequencies between 0.1 GHz and 10.0 GHz is not a positive limitation but only requires the ability to so perform, as such it does not constitute a limitation in any patentable sense) comprising:
communicatively coupling a first wafer (202, Fig. 2B and ¶[0017]) and a second wafer (201, Fig. 2B and ¶[0017]) of silicon (¶[0020]) together in a face-to-face bond at a back-end-of-line (BEOL) layer (214, Fig. 2F and ¶[0013]) on a front face of the second wafer (Fig. 2B);
thinning a backside of the second wafer to leave a 2-25 µm layer of silicon over devices (212, Fig. 2C and ¶[0012]) within the second wafer (Fig. 2C and ¶[0017], where it is noted that the range disclosed by Ramanathan from 15-50 µm is overlapping the claimed range and thus it would have been obvious to one of ordinary skill in the art to adjust the range of  disclosed by Ramanathan to include the claimed range as a routine skill in the art to discover the optimum and/or workable range.  See MPEP 2144.05 for overlap of ranges); 
removing5removing a volume of the silicon from the backside of the second wafer (Fig. 2D and ¶[0020]), the silicon removed from between the devices within the second wafer to a depth of the BEOL layer (214, Fig. 2D and ¶[0013]) on the front face of the second wafer to create a space (i.e. via hole, 250, Fig. 20 and ¶[0018]) between the devices (Fig. 2D);
filling a dielectric material in the space between the devices within the second wafer (260, Fig. 2E and ¶[0025]) and the BEOL layer (214, Fig. 2E);
covering, with the dielectric layer, a layer of the second wafer remining on a surface of the devices within the second wafer, the surface being opposite the BEOL layer (i.e. Ramanathan teaches that layer 260 is deposited both in the opening 250 and on a top surface 211 of the wafer 201 so as to cover a layer of the silicon wafer 210 remaining on the surface of the respective devices 212 within the silicon wafer, the surface 211 being opposite the at least one BEOL distribution layer 214, since Ramanathan teaches that planarization process may be performed to remove excess barrier material from the backside 211 of first wafer 201, ¶[0025]); and 
metalizing (270, Fig. 2F and ¶[0026]) a plurality via holes down to the BEOL layer (214, Fig. 2F) to create a plurality of TDVs,  with first ends of the plurality of TDVs connected to the BEOL layer (Fig. 2F).
Ramanathan, however, does not explicitly teach that the volume of silicon is removed from the second wafer using an etching process that includes applying a first resist material on a backside of the second wafer to protect the devices of the second wafer from the etching process and that the first resist material is removed from over the devices of the second wafer once the etching process is completed.   Ramanathan also does not explicitly teach that a second resist material is applied to the dielectric material and that  the dielectric material is etched to form a plurality of via  holes 20-50 µm apart from each other for a plurality of through-dielectric-vias (TDVs), and creating one or more redistribution layers connected to second ends of the plurality of TDVs.
Han, in a similar field of endeavor, teaches in Figs. 1A-1G and related text, a process of forming vias, similar to those disclosed by Ramanathan, that includes applying a resist material (115, Fig. 1A and ¶[0028]) to a silicon wafer (110, Fig. 1A and ¶[0028]) to protect areas of the silicon wafer from being etched during an etching process used to remove a volume of silicon from the silicon wafer in order to create a space (130, Fig. 1A and ¶[0028]) in the silicon wafer (Fig. 1A), removing the resist material from the silicon wafer once the etching step is completed (¶[0029]), forming (filling) a dielectric material 140, Fig. 1B and ¶[0029]) in the space and covering, with the dielectric layer, a layer of the silicon wafer (Fig. 1B) and patterning, by using photolithographic process, the dielectric layer (¶[0030]) formed in the space and covering the silicon wafer (Fig. 1C and ¶[0030]) prior to metalizing (170, Fig. 1F and ¶[0031]) the via holes to make a plurality of TDVs and Tsai teaches that patterning dielectric layer (201, 203, Fig. 2 and ¶[0050]), such as that disclosed by Ramanathan and Han, can be performed by Atty Docket No.: X05-0103USLee& HayesAtty/Agent: Kevin T. LeMondapplying a resist material (401, Fig. 4 and ¶[0039]) over the dielectric material and etching vias holes through the dielectric material (Fig. 5C), for a plurality of TDVs using the resist material as a mask, the via holes extending to the at least one BEOL layer (Fig. 8 and ¶0028]), removing the second resist material (Fig. 6 and ¶[0048]), and metalizing (Fig. 9 and ¶[0057]) the via holes to make the plurality of TDVs with first ends connected to the at least one BEOL distribution layer (Fig. 9 and ¶[0056]) in order to provide electrical connections between stacked devices (Tsai, ¶¶[0002]-[0003]) with improved characteristics (Kreupl, ¶[0001]-[0002], [0017]-[0023] and Fujita, ¶[0058]).  
Thus, since the prior art teaches all of the disclosed method steps using such steps would have been within the capabilities of one or ordinary skill in the art as they would yield predictable results of forming through-dielectric-vias that provide electrical connections with improved characteristics.  Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to perform the steps of applying a first resist material over respective devices within the silicon wafer to protect the respective devices from an etching process used to remove a volume of silicon from the silicon wafer in order to create a space in the silicon wafer between the respective devices, removing the resist material from the silicon wafer once the etching process is completed, forming (filling) a dielectric material in the space and covering, with the dielectric layer, a layer of the silicon wafer and applying a second resist material over the planarized dielectric material and etching via holes through the dielectric material prior to removing of the second resist material as disclosed by Han and Tsai in the method disclosed by Ramanathan in order to provide electrical connections between stacked semiconductor wafers and/or chips with improved characteristics.  
While, the combined teaching of Ramanathan, Han and Tsai discloses forming single TDVs in the dielectric material between devices, Kar-Ray teaches that more than one via can be formed in the dielectric material depending on specific design requirements (Kar-Ray, Figs. 2F and 3D).  Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form a plurality of TDVs in the method disclosed by the combined teaching of Ramanathan, Han and Tsai in order to meet specific design requirements as disclosed by Kar-Ray.
Lastly, while the combined teaching of Ramanathan, Han, Tsai, and Kar-Roy, does not explicitly teach that vertical vias are 20-50 µm apart from each other, such via pitch range is well-known in the art as evidenced by Sekine (¶[0054]).  Specifically, Sekine, in a similar field of endeavor, teaches forming TDVs (i.e. columnar conductors, 311-326, Fig. 12 and ¶[0072]) in a dielectric material (i.e. insulator, 5, Fig. 12 and ¶[0069]) with a pitch in the range of 4-100 µm (¶[0072]), which fully encompasses the claimed range, in order to form narrow-pitch vias with improved characteristics (¶¶[0010] and [0023]-[0026]).  
Thus, since the prior art teaches all of the claimed limitations, forming TDVs within the claimed pitch range would have been within the capabilities of one of ordinary skill in the art in order to form narrow-pitch vias with improved characteristics.  Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form TDVs disclosed by the combined teaching of Ramanathan, Han, Tsai, and Kar-Roy to be apart from each other by the claimed via pitch range, as disclosed by Sekine in order to form narrow-pitch vias with improved characteristics.  It is noted that since the method disclosed by the combined teaching of Ramanathan, Han, Tsai, Kar-Roy and Sekine produces the same structure as claimed, with the TDVs being  apart from each other by 20-50 µm, the insertion loss of signal power over signal frequencies between 0.1 GHz and 10.0 GHs would be decreased.  Namely, since it is the distance between vias embedded in the dielectric material (i.e. via pitch) that leads to the recited result (i.e. decrease in the insertion loss of signal power over signal frequencies between 0.1 GHz and 10.0 GHs, Figs. 6-7 and ¶¶[0050]-[0051]), the structure formed by the combined teaching of Ramanathan, Han, Tsai, Kar-Roy and Sekine would be able to perform the same function as claimed.
Regarding claim 24 (23), the combined teaching of Ramanathan, Han, Tsai, Kar-Roy and Sekine further comprises repeating the steps of coating a BEOL dielectric material, etching to form vias holes, and metalizing the plurality of via holes to form the plurality of TDVs, to build a multi-layered interconnect structure on the backside of the second wafer or substrate (Tsai, Figs. 12-15 and ¶¶[0035]-[0038]).  
Regarding claim 26 (23), the combined teaching of Ramanathan, Han, Tsai, Kar-Roy and Sekine discloses wherein coating the BEOL dielectric material further comprises: 
coating at least the space between the devices with one or more layers of one or more dielectric materials to at least fill the space and also cover components of the devices (Han, Fig. 1B, Tsai, Fig. 2 and ¶[0031]); and 
planarizing the one or more layers of the dielectric material (Ramanathan, ¶[0025], Han Fig. 1C, Tsai, Fig. 3 and ¶[0032]).  
Regarding claim 27 (23), the combined teaching of Ramanathan, Han, Tsai, Kar-Roy and Sekine was discussed above in the rejection of claim 23 and includes wherein the vertical vias are approximately 1-10 µm in diameter (Tsai, ¶¶[0038]-[0039]).  While Ramanathan, Han, Tsai, Kar-Roy and Sekine do not explicitly teach that the vertical vias are approximately 100-150 µm in height, forming vias of suitable dimensions and shapes to enable connections between desired metallization layers would have been within capabilities of one of ordinary skill in the art as suggested by Tsai (Tsai, ¶¶[0038]-[0039]).  Namely, it would have been an obvious matter of choice and/or design requirement to form the vertical vias to the claimed height since such a modification would have involved a mere change in the size, where a change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 28 (23), the combined teaching of Ramanathan, Han, Tsai, Kar-Roy and Sekine discloses wherein the dielectric material is selected from the group consisting of an epoxy, a glass epoxy, a glass, a flowable insulator, a low-k dielectric, a porous dielectric, a dielectric polymer, a silicon oxide, a fluorine-doped silicon dioxide, a fluorosilicate glass, a fluorinated silica glass, a carbon-doped silicon dioxide, a porous silicon dioxide, a porous carbon-doped silicon dioxide, a spin-on organic polymeric dielectric, a polyimide, a polynorbornene, a benzocyclobutene, a PTFE, a spin-on silicon-based polymeric dielectric, a hydrogen silsesquioxane (HSQ), and a methylsilsesquioxane (MSQ) (Han, ¶[0029], Tsai, ¶[0031]).    
Regarding claim 29 (23), the combined teaching of Ramanathan, Han, Tsai, Kar-Roy and Sekine was discussed above in the rejection of claim 23 and further includes wherein an integrated circuit assembly comprises one or more dies coupled to the respective devices within the silicon wafer through the at least one BEOL distribution layer (Ramanathan, ¶[0030]).  While the combined teaching of Ramanathan, Han, Tsai, Kar-Roy and Sekine does not explicitly teach that a volume of the space and an amount of the dielectric coated into the space are determined such that a result is provided, wherein the result is selected from the group consisting of reducing a parasitic capacitance induced by a device of the integrated circuit, increasing a switching speed of an integrated circuit, reducing a heat dissipation requirement of the integrated circuit, reducing a size of a keep-out-zone of the integrated circuit, increasing a signal decoupling between a TDV and the integrated circuit, reducing a signal coupling between two or more of the TDVs, reducing a loss of high frequency signals of the integrated circuit, reducing a signal insertion loss, relieving a tensile stress around a TDV, preventing a lateral signal leakage of the integrated circuit, and reducing a carrier mobility variation of the silicon caused by a tensile stress near a TDV, such results would be inherit in the structure formed by the method disclosed by the combined teaching of Ramanathan, Han, Tsai, Kreupl, Kar-Roy and Sekine, as the manufactured structure is the same as that claimed.  
Regarding claim 30 (23), the combined teaching of Ramanathan, Han, Tsai, Kar-Roy and Sekine discloses wherein the second wafer further comprises a silicon-on-insulator (SOI) material or a lateral insulator (Tsai, ¶[0019]). 
Regarding claim 31, Ramanathan teaches in Figs. 2B-2D (Figs. 2D and 2E shown above), a method for fabricating vias (where it is noted that the recitation of the function of the vias in the preamble, namely “to decrease an insertion loss of signal power over signal frequencies between 0.1 GHz and 10.0 GHz is not a positive limitation but only requires the ability to so perform, as such it does not constitute a limitation in any patentable sense), comprising: 
communicatively coupling dies (i.e. devices, 222, Fig. 2B and ¶[0012]) to respective devices (212, Fig. 2B and ¶[0012]) within a silicon wafer (201, Fig. 2B and ¶[0020]) through at least one back-end-of-line (BEOL) distribution layer (214, Fig. 2B and ¶[0013]); 
on a backside of the silicon wafer, thinning a silicon material of the silicon wafer to a layer of silicon material 2-25 µm thick over the devices (Fig. 2C and ¶[0017], where it is noted that the range disclosed by Ramanathan from 15-50 µm is overlapping the claimed range and thus it would have been obvious to one of ordinary skill in the art to adjust the range of  disclosed by Ramanathan to include the claimed range as a routine skill in the art to discover the optimum and/or workable range.  See MPEP 2144.05 for overlap of ranges), and 
removing a volume of the silicon material from between the respective devices on the backside of the silicon wafer to create a space (Fig. 2D, ¶[0018]);
depositing a layer of a dielectric material in the space to encapsulate the respective devices on sides of the respective devices between other respective devices (260, Fig. 2E and ¶[0025]);
covering, with the dielectric layer, a layer of silicon wafer remining on a surface of the respective devices within the silicon wafer, the surface being opposite the at least one BEOL distribution layer (i.e. Ramanathan teaches that layer 260 is deposited both in the opening 250 and on a top surface 211 of the wafer 201 so as to cover a layer of the silicon wafer 210 remaining on the surface of the respective devices 212 within the silicon wafer, the surface 211 being opposite the at least one BEOL distribution layer 214, since Ramanathan teaches that planarization process may be performed to remove excess barrier material from the backside 211 of first wafer 201, ¶[0025]); and 
planarizing the dielectric material (¶[0025]); and
metalizing via holes to make a plurality of through-dielectric vias with first ends connected to the at least one BEOL distribution layer (270, Fig. 2F and ¶[0026]).
Ramanathan, however, does not explicitly teach that a first resist material is applied over respective devices on a backside of the silicon wafer to protect the respective devices from an etching process and then is subsequently removed from over the respective devices (where it is noted that as currently presented the claim requires that the first resist material be applied and removed without etching process being actually performed).  Ramanathan also does not explicitly teach that a second resist material is applied over the dielectric material, that via holes are etched through the dielectric material 20-50 µm apart from each other for a plurality of through-dielectric-vias (TDVs) using the second resist material as a mask and that the second resist material is removed prior to metalizing of the via holes.
Han, in a similar field of endeavor, teaches in Figs. 1A-1G and related text, a process of forming vias, similar to those disclosed by Ramanathan, that includes applying a resist material (115, Fig. 1A and ¶[0028]) to a silicon wafer (110, Fig. 1A and ¶[0028]) to protect areas of the silicon wafer from being etched during an etching process used to remove a volume of silicon from the silicon wafer in order to create a space (130, Fig. 1A and ¶[0028]) in the silicon wafer (Fig. 1A), removing the resist material from the silicon wafer once the etching step is completed (¶[0029]), forming (filling) a dielectric material 140, Fig. 1B and ¶[0029]) in the space and covering, with the dielectric layer, a layer of the silicon wafer (Fig. 1B) and patterning, by using photolithographic process, the dielectric layer (¶[0030]) formed in the space and covering the silicon wafer (Fig. 1C and ¶[0030]) prior to metalizing (170, Fig. 1F and ¶[0031]) the via holes to make a plurality of TDVs and Tsai teaches that patterning dielectric layer (201, 203, Fig. 2 and ¶[0050]), such as that disclosed by Ramanathan and Han, can be performed by Atty Docket No.: X05-0103USLee& HayesAtty/Agent: Kevin T. LeMondapplying a resist material (401, Fig. 4 and ¶[0039]) over the dielectric material and etching vias holes through the dielectric material (Fig. 5C), for a plurality of TDVs using the resist material as a mask, the via holes extending to the at least one BEOL layer (Fig. 8 and ¶0028]), removing the second resist material (Fig. 6 and ¶[0048]), and metalizing (Fig. 9 and ¶[0057]) the via holes to make the plurality of TDVs with first ends connected to the at least one BEOL distribution layer (Fig. 9 and ¶[0056]) in order to provide electrical connections between stacked devices (Tsai, ¶¶[0002]-[0003]) with improved characteristics (Kreupl, ¶[0001]-[0002], [0017]-[0023] and Fujita, ¶[0058]).  
Thus, since the prior art teaches all of the disclosed method steps using such steps would have been within the capabilities of one or ordinary skill in the art as they would yield predictable results of forming through-dielectric-vias that provide electrical connections with improved characteristics.  Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to perform the steps of applying a first resist material over respective devices within the silicon wafer to protect the respective devices from an etching process used to remove a volume of silicon from the silicon wafer in order to create a space in the silicon wafer between the respective devices, removing the resist material from the silicon wafer once the etching process is completed, forming (filling) a dielectric material in the space and covering, with the dielectric layer, a layer of the silicon wafer and applying a second resist material over the planarized dielectric material and etching via holes through the dielectric material prior to removing of the second resist material as disclosed by Han and Tsai in the method disclosed by Ramanathan in order to provide electrical connections between stacked semiconductor wafers and/or chips with improved characteristics.  
While, the combined teaching of Ramanathan, Han and Tsai discloses forming single TDVs in the dielectric material between devices, Kar-Ray teaches that more than one via can be formed in the dielectric material depending on specific design requirements (Kar-Ray, Figs. 2F and 3D).  Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form a plurality of TDVs in the method disclosed by the combined teaching of Ramanathan, Han and Tsai in order to meet specific design requirements as disclosed by Kar-Ray.
Lastly, while the combined teaching of Ramanathan, Han, Tsai, and Kar-Roy, does not explicitly teach that vertical vias are 20-50 µm apart from each other, such via pitch range is well-known in the art as evidenced by Sekine (¶[0054]).  Specifically, Sekine, in a similar field of endeavor, teaches forming TDVs (i.e. columnar conductors, 311-326, Fig. 12 and ¶[0072]) in a dielectric material (i.e. insulator, 5, Fig. 12 and ¶[0069]) with a pitch in the range of 4-100 µm (¶[0072]), which fully encompasses the claimed range, in order to form narrow-pitch vias with improved characteristics (¶¶[0010] and [0023]-[0026]).  
Thus, since the prior art teaches all of the claimed limitations, forming TDVs within the claimed pitch range would have been within the capabilities of one of ordinary skill in the art in order to form narrow-pitch vias with improved characteristics.  Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form TDVs disclosed by the combined teaching of Ramanathan, Han, Tsai, and Kar-Roy to be apart from each other by the claimed via pitch range, as disclosed by Sekine in order to form narrow-pitch vias with improved characteristics.  It is noted that since the method disclosed by the combined teaching of Ramanathan, Han, Tsai, Kar-Roy and Sekine produces the same structure as claimed, with the TDVs being  apart from each other by 20-50 µm, the insertion loss of signal power over signal frequencies between 0.1 GHz and 10.0 GHs would be decreased.  Namely, since it is the distance between vias embedded in the dielectric material (i.e. via pitch) that leads to the recited result (i.e. decrease in the insertion loss of signal power over signal frequencies between 0.1 GHz and 10.0 GHs, Figs. 6-7 and ¶¶[0050]-[0051]), the structure formed by the combined teaching of Ramanathan, Han, Tsai, Kar-Roy and Sekine would be able to perform the same function as claimed.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan, Han, Tsai, Kar-Roy and Sekine as applied to claim 6 and further in view of Hoshino (US 2002/0027293, hereinafter “Hoshino”, previously cited). 
Regarding claim 22 (6), the combined teaching of Ramanathan, Han, Tsai, Kar-Roy and Sekine was discussed above in the rejection of claim 6.  Ramanathan, Han, Tsai, Kar-Roy and Sekine, however, do not explicitly teach that the dielectric material includes an air space or a void filled with air.   
Hoshino, in a similar field of endeavor, a method of forming a through-dielectric-via where the dielectric material includes a porous insulating material (¶[0051], where it is noted that porous materials include voids filled with air) in order to lower parasitic capacitance and resistance of the conductive via (plug) (¶[0024]).  
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results of forming conductive vias with improved characteristic, and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include the dielectric material that includes a porous insulting film as disclosed by Hoshino in the method disclosed by the combined teaching of Ramanathan, Han, Tsai, Kar-Roy and Sekine as doing so would amount to nothing more than selecting a known material based on its suitability for its intended use (MPEP § 2144.07) and result in forming conductive vias with improved characteristics by lowering parasitic capacitance and resistance of the conductive via.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan, Han, Tsai, Kar-Roy and Sekine as applied to claim 23 and further in view of Yu (US 2015/0318263, hereinafter “Yu”, previously cited). 
Regarding claim 25 (23), the combined teaching of Ramanathan, Han, Tsai, Kar-Roy and Sekine was discussed above in the rejection of claim 23.  While Ramanathan, Han, Tsai, Kar-Roy and Sekine do not explicitly teach that the method further comprises creating multiple instances of the microelectronic assembly comprising dies of the first wafer bonded to dies of the second wafer and the plurality of TDVs, as layers to fabricate a 3D integrated circuit stack, doing so would be within the capabilities of one of ordinary skill in the art as it would require nothing more than repeating the same steps in order to create a multi-layer package as evidenced by (Yu, Fig. 15 and ¶¶[0012] and [0071]).  
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to create multiple instances of the microelectronic assembly comprising dies of the first wafer bonded to dies of the second wafer and the plurality of TDVs as disclosed by the combined teaching of Ramanathan, Han, Tsai, Kar-Roy and Sekine, as layers to fabricate a 3D integrated circuit stack in order to create a multi-layer package.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 23 and 31 have been considered but are either not persuasive or moot in view of the new grounds of rejection.  With respect to the Applicant’s argument on page 3 of the filed response that Ramanathan teaches that vias are formed by non-thermal laser ablation, it is noted that the Office action relies on Ramanathan for disclosing the limitation of “removing a volume of silicon from the backside of the silicon wafer” and Han and Tsai for the teaching of removing a volume of silicon from the backside of the silicon wafer using an etching process that requires application and removal of a resist materials.  Accordingly, it is the combination of Ramanathan with Han and Tsai that is relied on for disclosing the claimed limitation rather than Ramanathan alone.  Moreover, as discussed above in the rejections of claims 1, 23 and 31, while Ramanathan does not explicitly teach completely filling the space formed by the volume of silicon removed from the backside of the silicon wafer with a dielectric material and forming of a second resist material on the dielectric layer in order to etch via holes through the dielectric material, Ramanathan nonetheless teaches filling a dielectric material 260 at least on the sides of the space or opening formed by the volume of silicon removed from the backside of the silicon wafer and the top of the silicon wafer and Han and Tsai teach that forming of the dielectric material disclosed by Ramanathan on the sides of the space or opening formed by the volume of silicon removed from the silicon wafer can be accomplished by completely filling the space or opening with the dielectric material and performing etching using a resist mask which is further removed after the etching process is completed.  Accordingly, the combined teaching of Ramanathan, Han and Tsai disclosed all of the claimed elements. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/6/2022